                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       BESTWAY (USA), INC., et al.,                      Case No. 17-cv-00205-HSG
                                   8                    Plaintiffs,                          ORDER GRANTING MOTION TO
                                                                                             CORRECT JUDGMENT; DENYING
                                   9              v.                                         MOTION TO MODIFY JUDGMENT;
                                                                                             GRANTING ADMINISTRATIVE
                                  10       PIETRO PASQUALE-ANTONI SGROMO,                    MOTION TO FILE UNDER SEAL
                                           et al.,
                                  11                                                         Re: Dkt. Nos. 154, 155
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Currently before the Court is a motion by Plaintiffs Bestway (USA), Inc., Bestway (Hong

                                  14   Kong) International Ltd., and Bestway Inflatables and Material Corporation (collectively,

                                  15   “Bestway”) to correct the judgment and to modify the judgment to include additional attorneys’

                                  16   fees, Dkt. No. 155 (“Mot.”), along with a motion to file under seal, Dkt. No. 154.1

                                  17           The Court GRANTS Plaintiffs’ motion to correct the judgment because the proper cost

                                  18   award was $4,702.20 (rather than the stated $4,072.20). Therefore, the correct total award was

                                  19   $82,541.70 in attorneys’ fees and costs, to be paid out of the royalty fund that is the subject of this

                                  20   interpleader action.

                                  21           However, the Court DENIES Plaintiffs’ motion to modify the judgment for an additional

                                  22   $35,254.00 in attorneys’ fees incurred between July 25, 2018 and February 25, 2019. See Mot. at

                                  23   2. Given the shifting nature of this litigation and the continual accrual of fees, the Court denies

                                  24   the request at this time to prevent continued motions for attorneys’ fees from delaying appellate

                                  25   proceedings. The Court denies the motion for additional fees without prejudice to this request

                                  26   being raised on remand, should Plaintiffs prevail in the Court of Appeals.

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1            Finally, the Court GRANTS the motion to file under seal, because, as the Court has

                                   2   already found, the value of the royalty payments are properly sealable. See Dkt. No. 140 at 4.

                                   3            The Court will enter the amended judgment in a separate order.

                                   4            Per the Court’s May 14, 2019 order, Dkt. No. 153, all deadlines imposed by the amended

                                   5   judgment remain stayed until after all appeals have been resolved in this case.

                                   6            IT IS SO ORDERED.

                                   7   Dated:    5/31/2019
                                   8                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
